Citation Nr: 0019193	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for hypertension 
(HTN), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for lumbar spine 
arthritis, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased evaluation for cervical spine 
arthritis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for thoracic spine 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946 and from March 1951 to July 1969.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's bilateral hearing loss is manifested by 
Level I hearing loss in the right ear, and Level V hearing 
loss in the left ear.

3.  Based on the evidence of record, application of either 
version of the rating criteria for bilateral hearing loss 
(effective before or as of June 10, 1999) fails to support a 
compensable evaluation.

4.  The veteran's HTN is manifested by well-controlled 
diastolic pressure readings and systolic pressure readings of 
no more than 180.

5.  Based on the evidence of record, application of either 
version of the rating criteria for HTN (effective before or 
as of January 12, 1998) fails to support an evaluation in 
excess of 10 percent.

6.  The veteran's cervical spine arthritis is manifested by 
complaints of nonradiating neck pain and objective evidence 
of slight limitation of motion with X-ray evidence of 
spondylitic changes.

7.  The veteran's thoracic spine arthritis is manifested by 
X-ray evidence of prominent spondylolytic changes throughout 
the thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, Diagnostic 
Code 6100, Tables VI and VII (1999); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6102, Tables VI and VII (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for HTN have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21 (1999); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003-5290 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the thoracic spine have not been 
met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5003-5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran's claim for an increased rating was received in 
September 1997. 

Treatment records from Wright-Patterson Air Force Base show 
that the veteran's blood pressure was 165/87 in December 1996 
and that it had previously been 110-180/80's in the past.  
The examiner noted that it was still a little high and 
increased the veteran's medication with a note to recheck his 
blood pressure in two months.  In April 1997, blood pressure 
was recorded as 140/80.  In June 1997, the veteran's blood 
pressure readings were 159/65, 143/69, 145/80, 139/69, and 
127/57.  

Associated with the claims folder are two statements from 
friends of the veteran, one undated, and the other dated in 
April 1998, attesting to his difficulties with walking due to 
his arthritis.

During the veteran's September 1998 VA cardiology 
examination, he complained that his HTN medication made him 
"drowsy and lifeless."  He had numerous medications to 
control his blood pressure and cardiac disease.  The 
veteran's blood pressure was noted to be 170/70 sitting, 
175/72 lying down and 172/72 on repeat sitting.  The 
pertinent diagnosis was: poorly controlled systolic 
hypertension, though the diastolic pressure was well 
controlled.  The examiner observed that it was somewhat 
difficult to distinguish what of the veteran's cardiac 
problems were due his diabetes mellitus or to his HTN.

The veteran's September 1998 VA audiological examination 
report shows that the veteran had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
30
25
65
80
50
LEFT
30
30
70
95
105
75

(The average puretone levels were derived by dividing the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
by four, pursuant to 38 C.F.R. § 4.85(d)).  The veteran had 
right ear speech recognition of 96 percent and of 76 percent 
in his left ear.

A February 1999 VA orthopedic examination report shows that 
the veteran utilized a walker since 1998 to alleviate both 
back and knee complaints.  He denied the use of any upper 
back or neck supports and did not use heat sources or 
massages to the cervical or thoracic spine.  Although 
limiting his lifting and doing it slowly, he was still able 
to lift his groceries or put salt into his water softener.  
He denied any radiation of any neck or upper back discomfort 
into any other areas in the upper back or extremities.  The 
veteran did not use any medication for his arthritis.  The 
examiner observed that the veteran walked slowly, bent over 
his walker.  Active and passive cervical spine range of 
motion was to 45 degrees with right rotation and to 58 
degrees with left rotation; to 23 degrees with right lateral 
bending and to 35 degrees with left lateral bending.  
Cervical flexion and extension were both to 45 degrees.  All 
movements were without effort or pain.  Upon palpation of the 
cervical spine there was no evidence of muscle spasm, heat or 
edema.  C6 and C7 were prominent areas, but nontender.  The 
examiner also noted loss of thoracic kyphosis.  There was no 
palpable tenderness on the vertebral areas or spasm or 
tenderness elicited in the musculature of the upper back.  
The veteran was able to fully and equally rotate his trunk 
both to the right and left without any upper back complaints, 
although there was mild complaints of low back discomfort.  
The examiner described both right and left lateral bending as 
full and equal with good effort and with complaints of low 
back discomfort.  There was no evidence of upper extremity 
musculoskeletal abnormality, neurological or circulatory 
defect.  X-ray studies of the cervical spine indicated 
spondylitic changes and those of the thoracic spine showed 
prominent spondylolytic changes throughout the thoracic 
spine.  The examiner diagnosed degenerative joint disease of 
the cervical and thoracic spines.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
disabilities.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Bilateral Hearing Loss

The veteran's bilateral hearing loss is currently rated as 
non-compensable.  During the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for hearing impairment, effective June 10, 1999.  
See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 
4).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, Court 
has held that the effective date rule, 38 U.S.C.A. § 5110(g), 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  see 
also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  In essence the new regulations 
may only be applied from the date they became effective 
forward.  See also, VAOPGCPREC 3-2000.

The Board notes that the RO considered the amendments to the 
regulations in its August 1999 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (1999).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric ratings 
are rendered).

Applying the results of the September 1998 VA examination to 
Table VI yields a Roman numeral value of I for the right ear 
and V for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is rated as 0 
percent disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (1999); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998).

Hypertension

During the pendency of the veteran's appeal, VA also 
promulgated new regulations amending the criteria for rating 
cardiovascular disorders, effective January 12, 1998.  See 62 
Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. pt. 4).  As 
noted above, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, Court 
has held that the effective date rule, 38 U.S.C.A. § 5110(g), 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  see 
also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  In essence the new regulations 
may only be applied from the date they became effective 
forward.  See also, VAOPGCPREC 3-2000.

The Board notes that, in its August 1998 statement of the 
case, the RO considered both the previous and the amended 
versions of the rating criteria.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  A 
review of the pertinent diagnostic code in this case finds no 
appreciable or applicable differences between the previous 
version of the rating schedule and the revised version, such 
that neither is more favorable to the veteran.

Under Code 7101, a 10 percent rating is assigned when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  Also, under the amended 
regulations, a 10 percent rating is assigned where the 
systolic pressure is predominantly 160 or more.  38 C.F.R. § 
4.104, Code 7101, Note 2 (in effect prior to January 12, 
1998); 38 C.F.R. § 4.104, Code 7101 (1999).

Under the previous version of the regulations, a 20 percent 
rating is assigned when diastolic pressure is predominantly 
110 or more with definite symptoms.  38 C.F.R. § 4.104 (in 
effect prior to January 12, 1998).  Under the amended version 
of the regulations, a 20 percent rating requires a diastolic 
pressure of 110 or more; or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104 (1999).

The preponderance of the evidence of record shows that the 
veteran's diastolic blood pressure readings have been under 
100 and adequately controlled with medication.  Although the 
examiner notes that the veteran's systolic blood pressure is 
poorly controlled, there is no evidence that it has been more 
than 180 at any time.  Thus, the disability picture does not 
more nearly approximate the criteria for a 20 percent rating. 
38 C.F.R. § 4.7.

In summary, the Board finds that the evidence does not 
support a rating in excess of 10 percent for hypertension.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.104, Code 7101 (1999); 38 C.F.R. § 4.104, Code 7101 (1997).

Arthritis of the Cervical and Thoracic Spines

The veteran's arthritis of the cervical and thoracic spines 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
degenerative arthritis.  This Code provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
under the appropriate Diagnostic Codes is noncompensable for 
the specific joint or joints involved, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under the Diagnostic Code.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A 10 percent evaluation is assigned for slight limitation of 
motion of the cervical spine; a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine; a 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.

Under 38 C.F.R. § 4.71a, DC 5291, a 10 percent evaluation is 
the maximum contemplated evaluation for limitation of motion 
of the dorsal (thoracic) spine and is warranted for both 
severe and moderate limitation of motion.  

The Board finds that the objective medical evidence of record 
shows no more than slight cervical spine limitation of 
motion, therefore, there is no basis for a higher rating 
under Diagnostic Code 5290.

Regarding the thoracic spine, the evidence reveals no more 
than moderate limitation of motion.  Accordingly, the Board 
does not find that the disability picture more nearly 
approximates the 20 percent criteria under Code 5291.

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The veteran did not complain of cervical or dorsal spine 
weakness, fatigability or incoordination and there was no 
objective evidence of such at the time of his examination.  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability 
pictures more closely resembles the severity required for a 
rating greater than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca. 

There are other diagnostic codes for evaluating the cervical 
and dorsal spines that provide a rating greater than 10 
percent.  However, there is no evidence of vertebral 
fracture, Code 5285, ankylosis, Codes 5287 and 5288, or 
neurological symptoms associated with intervertebral disc 
syndrome, Code 5293.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The Board also finds that the disabilities are not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's hearing 
loss, HTN and cervical and dorsal spine arthritis have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they resulted in marked 
interference with his employment.  


ORDER

Increased evaluations for bilateral hearing loss, 
hypertension, cervical spine and thoracic spine arthritis are 
denied.


REMAND

The veteran is service-connected for arthritis of the right 
and left knees and arthritis of the lumbar spine, which the 
RO currently rates under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5257 and 5003-5292 respectively (1999).  
At the time of his September 1998 VA orthopedic examination, 
the veteran complained of low back and knee weakness, as well 
as possible radicular pain into right leg.  The examiner did 
not address functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It is also noted that the 
September 1998 VA examination report shows possible evidence 
of neuropathy.

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurologic examinations, by a physician, 
to determine the nature and extent of 
right and left knee arthritis, as well as 
low back arthritis.  The examiner should 
be requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the veteran's right knee, left knee 
and low back disabilities.  The extent of 
any weakened movement, excess 
fatigability or incoordination associated 
with these disabilities should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The physician should 
also identify whether or not lower 
extremity neuropathy is present, and if 
so, a result of his low back arthritis, 
right or left knee arthritis or any other 
disability found to be present.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  Thereafter, the RO should any other 
development deemed necessary and 
readjudicate the veteran's claims for 
increased evaluations for right and left 
knee arthritis, with consideration of 
VAOPGCPREC 23-97 and 9-98, and lumbar 
spine arthritis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



